EXHIBIT 10(p)
PAYCHEX, INC.
2002 STOCK INCENTIVE PLAN
(as amended and restated effective October 12, 2005)
FORM OF RESTRICTED STOCK AWARD AGREEMENT
     1. Grant of Restricted Stock. This Restricted Stock Award Agreement dated
[grant date] (this “Award Agreement”) sets forth the terms and conditions of the
Restricted Stock (the “Award”) granted to you by the Governance and Compensation
Committee (the “Committee”) and the Board of Directors of Paychex, Inc. (the
“Company”) under the Company’s 2002 Stock Incentive Plan, as amended and
restated effective October 12, 2005 (the “Plan”), as described on your Award
Notice. The Award is subject to all of the provisions of the Plan, which is
hereby incorporated by reference and made a part of this Award Agreement. The
capitalized terms used in this Award Agreement are defined in the Plan.
     2. Restriction and Vesting.
          (a) Subject to the terms set forth in this Award Agreement and the
Plan, provided you are still a member of the Board of Directors of the Company,
the total number of Shares represented by the Award shall vest on the third
anniversary of the date of grant set forth on your Award Notice (a “Vesting
Date”). The Committee shall have discretion to accelerate vesting in whole or in
part for events including but not limited to Retirement from Board service. For
purposes of this Agreement, “Retirement” shall mean attainment of age 55 or
older, with at least ten years of service as a member of the Paychex Board of
Directors.
          (b) Notwithstanding Section 2(a) of this Award Agreement, you shall
not be permitted to sell any vested Shares underlying the Award during the
period of tenure as a member of the Company’s Board of Directors, except as
necessary to satisfy any tax obligations. The Company shall be authorized to add
a legend regarding this restriction on transfer to any certificate representing
the shares of Common Stock under the Award.
          (c) Unless the Committee determines otherwise, if your board tenure
terminates for any reason before the Shares represented by the Award have
vested, then the unvested Shares underlying the Award shall be forfeited and
cancelled immediately.
     3. Book-Entry Registration. The Award initially will be evidenced by
book-entry registration only, without the issuance of a certificate representing
the Shares underlying the Award.
     4. Issuance of Shares. The Company shall, when the conditions to vesting
specified in Section 2 of this Award Agreement are satisfied, issue a
certificate or certificates representing the Shares underlying the Award that
have vested as promptly as practicable following the Vesting Date of such
Shares.
     5. Rights as a Stockholder. Except as otherwise provided by this Section,
you will have the rights of a stockholder with respect to the Shares underlying
the Award, including, but not limited to, the right to receive such cash
dividends, if any, as may be declared on such Shares from time to time and the
right to vote (in person or by proxy) such Shares at any meeting of stockholders
of the

 



--------------------------------------------------------------------------------



 



Company. Notwithstanding the foregoing, the dividends paid on any unvested
Shares shall be retained by the Company and held in escrow, trust or similar
manner, and shall only be paid to you upon the vesting of the underlying Shares
to which the dividends relate; upon the forfeiture of any Shares represented by
the Award, your right to the dividends paid on the underlying Shares which are
forfeited shall also be forfeited.
     6. Restrictions on Transfer of Shares. The Award, and the right to vote the
Shares underlying the Award and to receive dividends thereon, may not, except as
otherwise provided in the Plan, be sold, assigned, transferred, pledged or
encumbered in any way prior to the vesting of such Shares, whether by operation
of law or otherwise, except by will or the laws of descent and distribution.
After a Vesting Date, the vested Shares may be issued during your lifetime only
to you, or after your death to your designated beneficiary, or, in the absence
of such beneficiary, to your duly qualified personal representative.
     7. Rights of Company and Affiliates. This Award Agreement does not affect
the right of the Company or any Affiliate to take any corporate action
whatsoever, including without limitation its right to recapitalize, reorganize
or make other changes in its capital structure or business, merge or
consolidate, issue bonds, notes, Shares or other securities, including preferred
stock, or options therefor, dissolve or liquidate, or sell or transfer any part
of its assets or business.
     8. Plan Controls. In the event of any conflict among the provisions of the
Plan and this Award Agreement, the provisions of the Plan will be controlling
and determinative.
     9. Amendment. Except as otherwise provided by the Plan, the Company may
only alter, amend or terminate the Award with your consent.
     10. Governing Law. This Award Agreement shall be governed by and construed
in accordance with the laws of the State of New York, except as superseded by
applicable federal law, without giving effect to its conflicts of law
provisions.
* * * * *

2